Title: Thomas Jefferson to James Barbour, 5 March 1816
From: Jefferson, Thomas
To: Barbour, James


          
            
              Dear Sir
               Monticello Mar. 5. 16.
            
            If I knew what you possessed, or what you particularly wished my  attention more especially applied to the latter might better have fulfilled them. sending at random I fear I may add little to your actual possessions. but I do the best I can by sending those things which are not absolutely possessed by every body.
            
              
                
                for the garden. Sprout Kale. which no body in the US. has but those to whom I have given it. sow & transplant as cabbage. let it stand out all winter. it needs no protection. in the beginning of December it  f begins to furnish sprouts, & will give 3 crops of them before spring. a very delicate green.
              
              
                
                
              
              
                
                Long haricots, a species of bean or snap brought me from Georgia by Genl Sumpter.  plant in rows 3.f. apart, & 12 I. asunder in the row. stick the plants with  flat prongy bushes, which will let you go between the rows. early in July it gives beans from 2. to 6.f. long accdg to the ground, & continues till frost. dress them as snaps or in all the ways of asparagus. they are cut into lengths.
              
            
            
              
                
                
              
            
            Trees & shrubs. 2. pods of Kentucky locust.
            
              
                
                seeds of Spanish broom. they come up best in cart ruts or  bottoms of gullies.
              
              
                
                lilac.
              
              
                
                Althaea.
              
              
                
                Balsam poplar, a branch for cuttings.
              
              
                
                Calycanthus.
              
              
                
                the Monticello Aspen,  entirely peculiar & superior to all others.
              
              
                
                Paper mulberry from Otaheite. the most beautiful & best shading treeto be near the house, entirely clean, bearing no fruit. scarcely yet known in America.
              
            
            My collection of fruits went to entire decay in my absence and has not been renewed, so that it is in my power to send you but little in that way. I send however cuttings of the Carnation cherry so superior to all others that no other deserves the name of cherry; and cuttings of the Taliafferro apple, the best cyder apple existing, discovered by old Majr Taliaferro near Williamsburg. wishing you good success with them I salute you with esteem & respect.
            Th: Jefferson
          
          
            Mrs Randolph adds a collection of flower seeds for mrs Barber with her respects.
          
        